DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 5, 2022 in which claims 1-2 are presented for examination. Claim 3 has been withdrawn.

Election/Restrictions
Applicant's election with traverse of Species C and Species C4 in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) that the other species should be included and that such would be efficient, cost effective and not burdensome for all claims to be considered in this application.  This is not found persuasive because claim 3 appears to claim structures associated with Species C Species C1. This is not found to be persuasive because the elected species possesses different structural elements that are not required in the non-elected species, further differentiating the inventions and prior art that may be applicable to one species might not be applicable to another.  
Accordingly, claim 3 is withdrawn from further consideration as being drawn to the non-elected inventions.
The requirement is still deemed proper and is therefore made FINAL.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 15 of prior U.S. Patent No. 11,109,628. This is a statutory double patenting rejection.
Present Application
Patent No. 11, 109,628
Claim 1. A protective headband, 

comprising: a fabric covering; 

at least one force absorbing member being positioned about the protective headband and covered by the fabric covering; and 

a tensioner attached to the at least one force absorbing member such that opposing end portions of the at least one force absorbing member are secured next to one another and configured to be biased towards one another by the tensioner, 

the tensioner being attached to an inner surface or an outer surface of the at least one force absorbing member, 

wherein the tensioner is covered by the fabric covering and unattached to the fabric covering, and 

wherein the at least one force absorbing member comprises urethane foam and has a thickness of approximately 1 to 5 mm.
Claim 1. A protective headband, 

comprising: a fabric covering; 

at least one force absorbing member being positioned about the protective headband and covered by the fabric covering; and 

a tensioner attached to the at least one force absorbing member such that opposing end portions of the at least one force absorbing member are secured next to one another and configured to be biased towards one another by the tensioner, 

the tensioner being attached to an inner surface or outer surface of the at least one force absorbing member, 

wherein the tensioner is covered by the fabric covering and unattached to the fabric covering, and 

wherein the at least one force absorbing member comprises urethane foam and has a thickness of approximately 1 to 5 mm.
Claim 2. A protective headband having a circular configuration, comprising: 

a fabric covering having a hollow interior; 

a first force absorbing member being positioned about the protective headband such that the first one force absorbing member extends around the circular configuration with opposing end portions of the first force absorbing member being next to one another and separated by a gap; 

a second force absorbing member being positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member; and 

an elastic member secured to the opposing end portions of the first force absorbing member such that the opposing end portions of the first one force absorbing member are biased towards one another, 

the elastic member being attached to an inner surface or an outer surface of the first force absorbing member, 

wherein the first force absorbing member, second force absorbing member, and elastic member are enclosed by the hollow interior of the fabric covering, 

wherein the elastic member is unattached to the fabric covering, and 

wherein each of the first and second force absorbing members comprises urethane foam and has a thickness of approximately 1 to 5 mm.

Claim 15. A protective headband having a circular configuration, comprising: 

a fabric covering having a hollow interior; 

a first force absorbing member being positioned about the protective headband such that the first one force absorbing member extends around the circular configuration with opposing end portions of the first force absorbing member being next to one another and separated by a gap; 

a second force absorbing member being positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member; and 

an elastic member secured to the opposing end portions of the first force absorbing member such that the opposing end portions of the first one force absorbing member are biased towards one another, 

the elastic member being attached to an inner surface or outer surface of the first force absorbing member, 

wherein the first force absorbing member, second force absorbing member, and elastic member are enclosed by the hollow interior of the fabric covering, 

wherein the elastic member is unattached to the fabric covering, and 

wherein each of the first and second force absorbing members comprises urethane foam and has a thickness of approximately 1 to 5 mm.



Specification
The use of the term Dryline, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
In this case, DRYLINE® and LYCRA® in Applicant’s Specification are not capitalized and do not include the registered trademark symbol.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Falone et al. (6,880,269)[Falone] in view of Finiel et al. (2012/0047635)[Finiel] in view of Yeung et al. (2012/0167284)[Yeung].
Regarding claim 1, Falone teaches, A protective headband (10, [0018], figure 1), comprising: a fabric covering (12, [0018], figure 1), at least one force absorbing member being positioned about the protective headband and covered by the fabric covering (11 is positioned about 10 and covered by 12, [0018], figures 1).
While Falone discloses in [0033], a gap left between free ends of the pad 11 in which “The gap 26 would permit the headband 10 to be adjustable in circumference for 
snugly and comfortably fitting on the user's head by providing an open area for 
expansion and contraction to conform to the size of the particular user”, Falone fails to teach, a tensioner attached to the at least one force absorbing member such that opposing end portions of the at least one force absorbing member are secured next to one another and configured to be biased towards one another by the tensioner, the tensioner being attached to an inner surface or an outer surface of the at least one force absorbing member, wherein the tensioner is covered by the fabric covering and unattached to the fabric covering, and wherein the at least one force absorbing member comprises urethane foam and has a thickness of approximately 1 to 5 mm.
Finiel, headwear with dampening elements, Abstract teaches, a tensioner attached to the at least one force absorbing member such that opposing end portions of the at least one force absorbing member are secured next to one another and configured to be biased towards one another by the tensioner, the tensioner being attached to an inner surface or an outer surface of the at least one force absorbing member, wherein the tensioner is covered by the fabric covering and unattached to the fabric covering (“A plurality of damping elements 13 are added inside shell 12 so as to form a damping liner substantially covering the whole of the inner surface of shell 12. Joining means can be provided to join damping elements 13 to one another, but such joining means are not indispensable”, [0013], “When they are used, the joining means between damping elements 13 can be achieved in any manner, and are for example designed to allow relative movements between damping elements 13”, [0016], figure 2, see also [0020], [0021], therefore, a tensioner (joining means) are attached to 13 such that opposing end portions of 13 are secured next to one another and configured to be biased towards one another by the tensioner (joining means), the tensioner (joining means) being attached to an inner surface of 11, the tensioner (joining means) is covered by 12 and unattached to 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gap in the protective headband of Falone, with a tensioner attached to the at least one force absorbing member and covered by and unattached to the fabric covering as taught by Finiel in order to provide the ability for “generating permanent tightening of the supporting belt in substantially uniform manner against the head along the supporting belt”, [0005].
The combined references fail to teach, wherein the at least one force absorbing member comprises urethane foam and has a thickness of approximately 1 to 5 mm.
Yeung, a headband with a fabric covering, [0029], teaches, wherein the at least one force absorbing member comprises urethane foam (302/304/306/308 comprise polyurethane foam, “The thin force absorbing member 302, 304, 306, 308 may be...polyurethane foam”, [0046]) and has a thickness of and has a thickness of approximately 1 to 5 mm (302/304/306/308 has a thickness of and has a thickness of approximately 1 to 5 mm, “the thin force absorbing member 302, 304, 306, 308 may have a thickness of approximately 1 to 5 mm”, [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one force absorbing member of Falone as urethane foam with a thickness of approximately 1 to 5 mm as also taught by Yeung in order to provide force absorbing members that are “high-density and elastic material”, [0035], which “serves to provide force absorbing protection”, [0032] and the thickness of approximately 1 to 5 mm allows for thin protective components that provide protection to a wearer of the clothing component that are substantially hidden so that the clothing component looks to others like a regular item of clothing, [0027].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Falone et al. (6,880,269)[Falone] in view of Finiel et al. (2012/0047635)[Finiel] in view of Bevier (2005/0246812) in view of Yeung et al. (2012/0167284)[Yeung].
Regarding claim 2, Falone teaches, a protective headband having a circular configuration (10, [0018], [0033], [0036], figure 1), comprising: a fabric covering having a hollow interior (12, “Headband 10 would have a peripheral outer fabric layer 12 forming a hollow envelope with the sting reducing pad 11 located within the fabric layer”, [0018], figure 1); a first force absorbing member being positioned about the protective headband such that the first one force absorbing member extends around the circular configuration with opposing end portions of the first force absorbing member being next to one another and separated by a gap (“FIG. 1, for example, illustrates the headband 10 to have the pad or laminate 11 be in the form of a strip wherein a gap 26 is left between the free ends 28,28 of the laminate 11. The gap 26 would permit the headband 10 to be adjustable in circumference for snugly and comfortably fitting on the user's head by providing an open area for expansion and contraction to conform to the size of the particular user”, [0033], therefore, a first 11 is positioned about 10 such that the first 11 extends around the circular configuration with 28 being next to one another and separated by 36, figure 1); wherein the first force absorbing member is enclosed by the hollow interior of the fabric covering (11 is enclosed by the hollowing interior of 12, [0018], figure 1).
While Falone discloses in [0033], a gap left between free ends of the pad 11 in which “The gap 26 would permit the headband 10 to be adjustable in circumference for snugly and comfortably fitting on the user's head by providing an open area for expansion and contraction to conform to the size of the particular user”, Falone fails to teach, a second force absorbing member being positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member; and an elastic member secured to the opposing end portions of the first force absorbing member such that the opposing end portions of the first one force absorbing member are biased towards one another, the elastic member being attached to an inner surface or an outer surface of the first force absorbing member, wherein the first force absorbing member, second force absorbing member, and elastic member are enclosed by the hollow interior of the fabric covering, wherein the elastic member is unattached to the fabric covering, and wherein each of the first and second force absorbing members comprises urethane foam and has a thickness of approximately 1 to 5 mm.
Finiel, headwear with dampening elements, Abstract teaches, an elastic member secured to the opposing end portions of the first force absorbing member such that the opposing end portions of the first one force absorbing member are biased towards one another; the elastic member being attached to an inner surface or an outer surface of the first force absorbing member, wherein the elastic member is unattached to the fabric covering (“A plurality of damping elements 13 are added inside shell 12 so as to form a damping liner substantially covering the whole of the inner surface of shell 12. Joining means can be provided to join damping elements 13 to one another, but such joining means are not indispensable”, [0013], “When they are used, the joining means between damping elements 13 can be achieved in any manner, and are for example designed to allow relative movements between damping elements 13”, [0016], figure 2, see also [0020], [0021], therefore, an elastic member (joining means) is secured to the opposing end portions of 11 such that 28 of 11 are biased towards one another; the elastic member (joining means) being attached to an inner surface of 11, wherein the elastic member (joining means) is unattached to 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the protective headband of Falone, with an elastic member attached to the first force absorbing member and covered by and unattached to the fabric covering as taught by Finiel in order to provide the ability for “generating permanent tightening of the supporting belt in substantially uniform manner against the head along the supporting belt”, [0005].
The combined references teach, wherein the first force absorbing member, and the member are enclosed by the hollowing interior of the fabric covering (as combined above, 11 of Falone and the elastic member as taught by Finiel are enclosed by the hollowing interior of 12 of Falone, see Falone [0018] and [0033]).
While Falone discloses in [0033], “If desired, the laminate 11 could be in the form of spaced pads located at different spaced locations within the fabric cover 12”, and in [0018] that “additional layers could be further force dissipating layers and/or further vibration damping layers or layers provided for any other purpose such as foam layers to provide a cushioning member”, the combined references fail to teach, a second force absorbing member being positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member; wherein the first force absorbing member, second force absorbing member, and elastic member are enclosed by the hollowing interior of the fabric covering, and Appln. No.: 15/693,4586wherein each of the first and second force absorbing members comprises urethane foam and has a thickness of approximately 1 to 5 mm.
Bevier, a protective device with pads and flexible straps, Abstract, teaches, a second force absorbing member being positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member (“First thigh portion 15 overlaps an upper area of knee portion 14 and also overlaps a lower area of second thigh portion 16.”, [0021], “portions 13-16 respectively include plates 23-26 and pads 33-36.”, [0020], therefore, 35 is positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of 34/36, figures 1 and 2); and Appln. No.: 15/693,4586wherein each of the first and second force absorbing members comprises foam (“each of pads 32-36 may be formed from a polymer foam material with a textile covering”, [0020], therefore, 35 and 34/36 comprise foam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the protective headband of Falone, a second force absorbing member being positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member, as taught by Bevier, and to provide each of the first and second force absorbing members of the combined references comprises foam as further taught by Bevier, in order to provide foam that “attenuates shock and absorbs energy”, [0019], and additional protection for the user due to the second force absorbing member overlapping the first force absorbing member and by providing the elastic member “imparts flexibility to protective device 10”, [0025]. 
The combined references teach, wherein the first force absorbing member, second force absorbing member and the elastic member are enclosed by the hollowing interior of the fabric covering (as combined above, 11 of Falone and a second 11 of Falone as taught by Bevier and the elastic member as taught by Finiel, are enclosed by the hollowing interior of 12 of Falone). 
While the combined references teach the first and second force absorbing members comprise foam, Finiel [0018], Bevier [0020], the combined references fail to teach, Appln. No.: 15/693,4586wherein each of the first and second force absorbing members comprises urethane foam and has a thickness of approximately 1 to 5 mm.
Yeung, a headband with a fabric covering, [0029], teaches, wherein a force absorbing member comprises urethane foam and has a thickness of approximately 1 to 5 mm (302/304/306/308 comprise polyurethane foam and has a thickness of approximately 1 to 5 mm, “The thin force absorbing member 302, 304, 306, 308 may be...polyurethane foam”, [0046], “the thin force absorbing member 302, 304, 306, 308 may have a thickness of approximately 1 to 5 mm”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the first and second force absorbing members of the combined references as urethane foam with a thickness of approximately 1 to 5 mm as taught by Yeung in order to provide force absorbing members that are “high-density and elastic material”, [0035], which “serves to provide force absorbing protection”, [0032] and by providing the thickness of approximately 1 to 5 millimeter provides thin protective components that are substantially hidden so that the clothing component looks to others like a regular item of clothing, [0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 9,392,831 by Storelli discloses protective headgear with internal  force absorbing members.
2. 2004/0117897 by Udelhofen discloses a headband with a biasing member attached to force absorbing members.
3. 6,665,884 by Demps discloses a biasing member attached to force absorbing members, that deflect and absorb energy from an impact.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732